Citation Nr: 0724577	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-32 029	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder, to include chronic low back pain and 
degenerative changes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
pulmonary disorder, to include chronic obstructive pulmonary 
disorder, asthma, and bronchitis.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  A 
December 2005 Board decision denied the veteran's claim to 
reopen the issues of entitlement to service connection for a 
low back disorder, to include chronic low back pain and 
degenerative changes, and for a pulmonary disorder, to 
include chronic obstructive pulmonary disorder, asthma, and 
bronchitis, on the basis that new and material evidence had 
not been submitted.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Consequent to an April 2007 Order granting a March 2007 Joint 
Motion for Remand (Joint Motion), the veteran's appeal was 
remanded to the Board.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board' s own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
December 2005 decision, finding that VA had failed to explain 
the reasons that the veteran's claims were previously denied, 
and thus failed to adequately notify the veteran as to what 
was previously insufficient, and now is required as new and 
material evidence.  Additionally, the Joint Motion notes that 
VA also failed to inform the veteran of the evidence he would 
need to substantiate the elements for service connection that 
were still lacking in his claims, without which he would not 
know what evidence he needed to obtain and provide to VA in 
order to reopen and substantiate his claims.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, 
the Board decision of December 19, 2005, failed to provide 
the veteran due process under the law.  Accordingly, in order 
to prevent prejudice to the veteran, the December 19, 2005, 
decision of the Board must be vacated with regard to the 
issues of whether new and material evidence had been 
submitted to reopen the veteran's claims for entitlement to 
service connection for a low back disorder, to include 
chronic low back pain and degenerative changes, and for a 
pulmonary disorder, to include chronic obstructive pulmonary 
disorder, asthma, and bronchitis, and a new decision will be 
entered as if the December 2005 decision by the Board had 
never been promulgated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



